DETAILED ACTION
Response to Amendment
The amendment filed on 02/11/2021 is acknowledged and entered by the Examiner. Claims 1, 3, 6, 8, and 10 have been amended. Claims 2 and 9 have been canceled. Claims 1, 3-8, and 10 are currently pending in the instant application.  
The rejection of claims 2, 3, 6, and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment and remark.
The rejection of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Tsuyama (US 2017/001874 A1) in view of Takeshi (JP 2015-059109 A) is withdrawn in view of Applicant’s amendment and remark.
The rejection of claims 4 and 6-10 under 35 U.S.C. 103 as being unpatentable over Tsuyama and Takeshi in view of Gyu (KR 2015/0121661 A, also published as US 2016/0372680 A1) is withdrawn in view of Applicant’s amendment and remark.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance

Initially, it is noted that the claimed organic semiconducting layer comprises a compound represented by Formula 3 can have a simplify structure, when n and m integer are both zero, of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The following is an examiner’s statement of reasons for allowance: the claims, filed on 02/11/2021, have been carefully reviewed and searched. The closest new prior art found is to US 2014/0131627 A1, hereinafter Wang, and is cited in the IDS 02/11/2021. Wang discloses an organic semiconducting compound having a Formula I represented by (See [0015]):

    PNG
    media_image2.png
    489
    501
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    313
    484
    media_image3.png
    Greyscale

The organic semiconducting compound represented by Formula I of Wang does not include R1 and R2 as being sulfate (S) bonded to independent hydrogen, deuterium, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted aryl group, or 

    PNG
    media_image4.png
    404
    776
    media_image4.png
    Greyscale
.
While it is disclose by KR 2015-0113631 A to functionalize a 5-carbon ring (cyclopentane) with sulfate (S) bonded to independent hydrogen, deuterium, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group (See Formula 1):

    PNG
    media_image5.png
    170
    243
    media_image5.png
    Greyscale
.
There is not motivation for a skilled artisan to modify the compound of Wang with the teaching of KR 2015-0113631 A to arrive at the claimed organic semiconductor layer having Formula 3 as recited in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 3-8 and 10 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761